—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 2001, which, inter alia, denied claimant’s application to reopen a decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment when, despite previous warnings, she continued to conduct personal business and make personal telephone calls during the *636workday in violation of the employer’s policy. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
Substantial evidence supports the Board’s finding that claimant persisted in violating the employer’s workplace rules despite warnings to stop. In analogous cases, this Court has held that employee behavior that is detrimental to the employer’s interest and that continues despite admonitions to desist may be construed as disqualifying misconduct (see, Matter of Ellis [Commissioner of Labor], 264 AD2d 932; Matter of Seely [Reconstruction Home-Commissioner of Labor], 263 AD2d 650; Matter of Spinelli [Sweeney], 231 AD2d 800). Hence, the decision of the Board in this matter will not be disturbed.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.